       Case 1:21-cv-02434-BAH Document 1-1 Filed 09/16/21 Page 1 of 2




September 14, 2020

VIA FBI FOIA PORTAL

Federal Bureau of Investigation
Work Process Unit
170 Marcel Drive
Winchester, VA 22602

To the responsible FOIA Officer:

Pursuant to the federal Freedom of Information Act, 5 U.S.C. § 552, I hereby request copies of
records generated by the Inspection Division, the Office of Compliance, or the Office of
General Counsel regarding any Assessment, Preliminary Investigation, or Full Investigation in
which one or more incidents of “substantial non-compliance” with one or more DIOG
requirements were reported, including but not limited to any electronic communications
(ECs) employing file numbers in the 319 series (or successor series, if applicable). The date
range of this request is October 1, 2008 to the present.

In order to help to determine my status to assess fees, you should know that I am a Research
Fellow and scholar at the Cato Institute, an IRS-recognized 501(c)(3) nonprofit educational
and public interest organization. As I am employed by an educational or noncommercial
scientific institution, this request is made for a scholarly or scientific purpose and not for a
commercial use. Disclosure of the requested information to me is in the public interest
because it is likely to contribute significantly to public understanding of the operations or
activities of the government and is not primarily in my commercial interest. I request a waiver
of all fees for this request.

Whenever possible, please provide the requested information in electronic Portable Document
Format (PDF). If my request is denied in whole or part, I ask that you justify all deletions by
reference to specific exemptions of the act. I will also expect you to release all segregable
portions of otherwise exempt material. I, of course, reserve the right to appeal your decision to
withhold any information or to deny a waiver of fees. I would appreciate your communicating
with me by email or telephone, rather than by mail. My email address is peddington@cato.org
and my cell number is 571-215-3468.

Please provide expedited processing of this request which concerns a matter of urgency. As a
Research Fellow, my job is disseminating information. The public has an urgent need for
information about whether FBI personnel have, via violations of DIOG requirements, violated
the constitutional rights of American citizens. Federal government domestic surveillance
activities are a source of media stories on literally a weekly basis, making this a very high-
profile topic of intense public and Congressional interest.

As a Cato scholar, I meet the statutory definition of a “representative of the news media” per
Cause of Action v. F.T.C., 799 F.3d 1108 (D.C. Cir. 2015) as Cato and its scholars (1) gather
information of potential interest (2) to a segment of the public; (3) use editorial skills to turn
the raw materials into a distinct work; and (4) distribute that work (5) to one or more
audiences. Accordingly, I ask for expedited processing on that basis. I certify that my
statements concerning the need for expedited processing and fee waivers are true and correct
to the best of my knowledge and belief.




                                                                                           Exhibit A
       Case 1:21-cv-02434-BAH Document 1-1 Filed 09/16/21 Page 2 of 2




I look forward to your determination regarding my request for expedited processing within 10
calendar days, as the statute requires. Thank you for your assistance.

Sincerely,




Patrick G. Eddington
Research Fellow
Cato Institute
5106 Southampton Drive
Annandale, VA 22003
571-215-3468 (cell)
peddington@cato.org
